NO. 12-12-00262-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

EDDIE DARNELL BASSETT,                                     §     APPEAL FROM THE THIRD
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant, Eddie Darnell Bassett, appeals his conviction for possession of a controlled
substance (penalty group 3) in an amount more than twenty-eight grams but less than two hundred
grams, for which he was sentenced to imprisonment for twelve years. The parties have filed an
agreed motion to reverse and remand.
         In the motion, the State concedes that there was reversible error in the trial court as asserted
by Appellant in his brief filed in this court on July 1, 2013. Therefore, the parties have agreed that
the trial court’s judgment should be reversed and the case remanded for further proceedings. The
motion is signed by Appellant, his attorney, and the attorney for the State.
         Having examined and fully considered the documents on file and the parties’ joint motion,
the court is of the opinion that the motion should be granted. Therefore, the joint motion is
granted, the judgment of the trial court is reversed, and the case is remanded for further
proceedings in accordance with the parties’ agreement.
Opinion delivered August 7, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                              (DO NOT PUBLISH)
                               COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT

                                           AUGUST 7, 2013


                                      NO. 12-12-00262-CR

                                 EDDIE DARNELL BASSETT,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee

_____________________________________________________________________________
                      Appeal from the 3rd Judicial District Court
                    of Anderson County, Texas. (Tr.Ct.No. 30614)
_____________________________________________________________________________

                      THIS CAUSE came to be heard on the agreed motion of the parties to
reverse and remand filed herein, and the same being considered, because it is the opinion of this
court that the motion be granted. It is ORDERED, ADJUDGED and DECREED by this court
that the motion be granted and the judgment be reversed and the cause remanded to the trial court
for further proceedings in accordance with the parties’ agreement; and that this decision be
certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.